Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on even date with the present application under 35 USC 371 has been entered.  Claims 1-5 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear how one determines the “variation coefficient” recited in this claim.  Para. [0040] of the specification states “The variation coefficient was obtained by substituting D50 from the standard deviation of the particle size distribution found from the SEM primary particle diameters”.  But it is unclear what this “substituting” entails.  It is possible that Applicant intended to define the variation coefficient as the standard deviation divided by the D50, but that is not specified in the claim as drafted.  Correction/clarification is required.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0203700).
Lee para. [0082] discloses adding an aqueous silver nitrate solution to an aqueous solution containing a reducing agent at room temperature (i.e. approx. 250C, within the scope of claim 4) to form a silver colloidal solution, i.e. one containing silver particles.  Further, para. [0054-0055] of Lee indicates that the order in which the steps are performed is not limited, rendering a step of adding a reductant to a system containing silver ions (as claimed) an obvious variant of the particular disclosure in Lee para. [0082].
Lee differs from the claimed invention in that i) the examples of Lee do not use hydrazine carbonate as the reductant as required by the instant claims and ii) Lee does not specify the molar ratio of reductant to silver as recited in instant claim 2.  However,
a) Lee para. [0052] indicates that the use of hydrazine carbonate as a reducing agent is a known equivalent in the prior art process to the use of dimethylaminoethanol as done in the specific example of para. [0082].  Thus, to substitute hydrazine carbonate in this context would have been obvious to one of skill in the art.
b) With regard to the molar ratio, the mere recitation of a numerical parameter in an otherwise known process will not generally result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameter.  In the present case, the molar ratio does not appear to be critical to the invention, at least for the reason that it is recited solely in a dependent claim.
Thus the disclosure of Lee et al. is held to establish a prima facie case of obviousness of a method as presently claimed.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as above, in view of JP 2010/070793 (cited by Applicant in the IDS filed 1/14/2021). [Note: A translation of JP ‘793 has been obtained using PE2E search, is attached to this Office Action and will be referred to herein].
Lee, discussed supra, does not disclose preparing and using a silver ammine complex as required by the instant claim.  JP ‘793 is directed to producing silver powder by reducing an aqueous solution containing a silver compound using an aqueous solution of a reducing agent, i.e. is in a similar field of endeavor as Lee.  JP ‘793 indicates it was known in the art, at the time of filing of the present invention, to prepare an aqueous solution containing silver ions in such a process by mixing and reacting an aqueous silver nitrate solution and aqueous ammonia to prepare an aqueous silver ammine complex.  Given this disclosure of JP ‘793, it would have been obvious for one of ordinary skill in the art to prepare and use an aqueous silver ammine complex as claimed as the aqueous solution containing silver nitrate in the process disclosed by Lee et al.

			Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  All particles produced by Lee et al. are significantly smaller than 0.1 µm (100 nm).  While the particles produced by JP ‘793 have a size as claimed, JP ‘793 does not disclose the use of hydrazine carbonate, i.e. discloses only hydrazine or hydrazine monohydrate.  Nothing in the prior art would disclose or suggest the combination of a reductant including hydrazine carbonate to produce powder with a D50 of 0.1-1.5 µm.
Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 26, 2022